DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 2-25, 29-81, 83, 85, 89-90 are cancelled. Claims 1, 26-28, 82, 84, 86-88 and 91-101 are under consideration in this Office Action.


Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on April 28, 2022 is acknowledged.  Claims 26-28, 82, 84, 86-88 and 91-101 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28,  2022.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on March 8, 2021 and April 28, 2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 1 is drawn to a method of improving nutrient absorption, however it is unclear how define the improvement. “Improving” is a relative term and the claim does not recite as comparison to determine when an improvement has been achieved.  The metes and bounds of the term are unclear. There is no requisite degree of improvement needed or a basis to determine when improvement is achieved. Therefore clarification is required to overcome the rejection.
	b) Claim 1 does not recite any administrable amount composition given to the subject. It is suggested that language regarding a therapeutic amount be consumed or administered to the subject. Therefore clarification is required to overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Daikeler et al., (US2010/0291050 published Nov. 2010; priority to May 2009).  
Claim 1 is drawn to a method of improving nutrient absorption in a subject, the method comprising consumption by, or administration to, the subject of a probiotic composition comprising (i) an isolated non-pathogenic fungal strain and (ii) an isolated non-pathogenic bacterial strain.
Daikeler et al., disclose  a method of improving nutrient absorption in a subject [para. 0026]. Daikeler et al., disclose a nutritional composition for reducing oxidative damage in humans comprising: at least one adaptogen including Reishi mushrooms; at least one superfood including Maitake mushroom; at least one enzyme; and at least one probiotic selected from the group consisting of: Bifidobacterium longum, Lactobacillus acidophilus, Lactobacillus acidophilus DDS-1, Lactobacillus bulgaricus, Lactobacillus casei, and Streptococcus thermophilus [claim 1]. 
The digestive enzymes in Table 3 are believed to increase the bioavailability of the antioxidants in the body for digestion and absorption in the relative amounts provided [para. 0026]. Probiotics aid in digestion and help with the body's absorption of nutrients, including antioxidants. Thus, the inclusion of probiotics in the superfood/enzyme mixture results in an even greater absorption of the antioxidants in the body [para. 0027].  Table 4 list probiotics, and the amounts provided therein, are exemplary and may be substituted with other probiotics which are known to benefit the body's gut flora and enhance in the digestion and absorption of nutrients [para. 0028].   The additional ingredients may be selected to provide other complementary health benefits, such as weight control, immune support, as well as provide the nourishment that is required of a balanced meal. Suitable additional ingredients include plant products and algae. These substances provide a host of essential vitamins, nutrients, amino acids and protein [para. 0029]. Digestive enzymes, particularly those from plant sources such as pineapples and papayas, help the body break down food into individual components, making them easier to absorb [para. 0024]. The digestive enzymes in Table 3 are believed to increase the bioavailability of the antioxidants in the body for digestion and absorption in the relative amounts provided [para. 0026]. 
The nutritional composition may be administered in any number of routes, depending on the form of the composition, including topical, oral, intravenous, transdermal, subcutaneous, enteral, inhalation, or parenteral. In a preferred embodiment, the nutritional composition is administered orally [para. 0038].
Therefore, Daikeler et al., disclose the instantly claimed method.
 
Claim Rejections - 35 USC § 102
7.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salvadori et al. (US PGPub 2006/0251633 published Nov. 2006; priority to Feb 2002).  
Claim 1 is drawn to a method of improving nutrient absorption in a subject, the method comprising consumption by, or administration to, the subject of a probiotic composition comprising (i) an isolated non-pathogenic fungal strain and (ii) an isolated non-pathogenic bacterial strain.
Salvadori et al., discloses a dietetic and/or pharmaceutical compositions for human and/or animal use, and general foodstuffs, based on microbial cultures consisting of autochthonous and allochthonous species with respect to human beings and animals, selected from species of lactic bacteria, propionibacteria, yeasts and/or molds. They have an equilibrating action of the intestinal flora of the host (human being or animal), as well as having various beneficial/probiotic effects towards the host organism [abstract].  The invention relates to dietetic and/or pharmaceutical compositions for human and/or animal use and foodstuffs in general, based on microbial cultures consisting of autochthonous and allochthonous species with respect to human beings and animals, selected from the lactic bacterial species Lactobacillus acidophilus, Lactobacillus plantarum, Lactobacillus casei subsp. casei, Lactobacillus casei subsp. rhamnosus, Lactobacillus zeae, Lactobacillus salivarius, Lactobacillus lactis, Lactobacillus helveticus, Lactobacillus reuteri, Lactobacillus amylovorus, Lactobacillus crispatus, Lactobacillus curvatus, Lactobacillus delbrueckii subsp. delbrueckii, Lactobacillus delbrueckii and all its subspecies, Lactobacillus gasseri, Lactobacillus johnsonii, Streptococcus thermophilus, Lactobacillus delbrueckii subsp. bulgaricus, optionally associated with Streptococcus thermophilus; Lactobacillus fermentum, Lactobacillus brevis, Lactococcus lactis subsp. lactis, Lactococcus lactis subsp. cremoris and Leuconostoc spp.; Entercoccus faecium, Pediococcus pentosaceus, Pediococcus acidilactici; Bifidobacteria such as Bifidobacterium Longum, Bifidobacterium Breve, Bifidobacterium bifidum, Bifidobacterium infantis, Bifidobacterium lactis; and/or propionibacterial species, yeast species and/or mold species; the above species being live and vital and/or devitalized, and said species being present in microbial cultures in a dried concentrated form with a concentration ranging from 106 ufc/g to 1011 ufc/g [para. 0002].  The live and vital and/or devitalized yeasts of the compositions, object of the present invention, are yeasts with a low fermentative capacity for probiotic use, rich in essential amino acids. In particular, the yeast can be Saccharomyces cerevisiae or Saccharomyces boulardii [para. 0017]. The treatment of animals with the polyvalent compositions according to the present invention, consisting of a mixture of  micro-organisms (for example lactic bacteria, propionibacteria and yeasts), creates not only an antagonistic action against pathogenous agents, but also the production of biologically active substances which regulate the metabolic processes of animals and raise their resistance to infections [para. 0083]. Example 9 disclose Complementary Feed for Milk Cows/Meat Cattle Based on a Mixture of  Micro-Organisms comprising L. plantarum, S. thermophilus/L. bulgaricus, Propionibacteria, Saccharomyces cerevisiae, L. casei and L. helveticus administered to cows/calves {para. 0158-159]. 
The use of the compositions in zootechnics allows growth promotion, the control of enteric pathologies of a bacterial origin, an improvement in the digestive efficiency (I.C.A.) of animals for breeding, the food conversion index and an improvement in the quality of the end-product (meat or eggs, in the case of fowl), thus solving problems linked to antibiotic residues [para. 0038]. The biological processes linked to microbial life present with respect to the enteron are extremely important for animals, as they can influence both the digestive processes and also the absorption processes of the nutritional principles. In this respect, two main types of micro-organisms can be distinguished on an intestinal level: fermentation micro-organisms which produce, starting from glucosides, various short-chain fatty acids and putrefaction micro-organisms which degrade the amino acids producing biogenic amines [para. 0052].  Suitable specifically combined  micro-organisms allow the development of a beneficial microflora to be activated on an intestinal level. This is an innovative technology which is extremely effective and completely without side-effects, for controlling enteritis of a bacterial origin and for improving the digestion of breeding animals [para. 0053]. In addition to a greater control of enteric pathologies of a bacterial origin and an improvement in the digestive efficiency (I.C.A.), the application of lactic bacteria shows: an improved consistency of feces; a reduction in enteric pathologies of a bacterial origin (colibacillosis); an improvement in the consistency of the egg-shells produced; an improvement in the laying; a reduction in therapeutic treatment; and an improvement in the immunitary response [para. 0059]. In the zootechnical field, in particular as far as cattle breeding is concerned, it has been demonstrated that autochthonous microflora affects the animal's health as it can participate in the digestion and metabolism of the nutritive substances, supplying energy, amino acids and sugar which could otherwise not be available to the host [para. 0081].
Therefore, Salvadori et al., disclose the instantly claimed method.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Probiotic, Prebiotics & Enzyme Supplement for Pets Webpage (herein referred to as “Venky’s Gutwell webpage,” Published May 2013). 
Venky’s Gutwell webpage discloses It improves digestion, enhances immunity, controls hair balls and according to the manufacturer can help to control cannibalism in pets. The ingredients include probiotics (Saccharomyces Cerevisiae Extract, Saccharomyces Boulardii, Lactobacillus (Complex) (Lactobacillus Acidophilus, Lactobacillus Casei, Lactobacillus Rhamnosus)), prebiotics (Fructocligosaccharides, Mannan. Oligosaccharides), fortified (Enzymes (Complex) (Protease, Lipase, Amylase, beta glucanase, Cellulase, hemicellulase, pectinase)[Ingredients].  The probiotic composition of Saccharomyces cerevisiae, S. boulardii, (reading on (i) an isolated and viable non-pathogenic fungal strain) Lactobacillus acidophilus, L. casei, and L. rhamnosus (reading on (ii) an isolated and viable non-pathogenic bacterial strain).  
Therefore, Venky’s Gutwell disclose the instantly claimed method.

Pertinent Art

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Mintel Light formula oven baked biscuits for Dogs teach a biscuit for dogs that is highly digestible and designed for sensitive stomachs/  The biscuits contain prebiotics and probiotics to support digestion and healthy immune systems [product description].  Venky’s Gutwell webpage discloses the ingredients as including Bifidobacterium Bifidum (Fermented, Dry), Enterococcus Faecium (Fermented, dry), Lactobacillus Acidophilus (Fermented, Dry), Yeast (Bacterial Cultures), Aspergillus Niger (Fermented, Dry), Aspergillus Oryzae (Fermented, Dry), Bacillus Subtilis (Fermented, Dry) [Ingredients].   


Conclusion
10.	 No claims allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645